DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1, 12, 23, and 26, drawn to a first method for assembling a wind turbine.
Group II, claim(s) 83 - 86, drawn to a wind turbine nacelle.
Group III, claim(s) 87 – 95, drawn to nacelle-carriage system.
Group IV, claim(s) 96, drawn to a wind turbine system.
Group V, claim(s) 97 and 98, drawn to a second method of assembling a wind turbine.
Group VI, claim(s) 99, drawn to a method of disassembling a wind turbine.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a wind turbine nacelle, this technical Davis (U.S. Patent Application Publication Number 2012/0328442, cited in IDS).  Davis teaches a wind turbine nacelle (figure 2a – 2f, element 6 being the ‘wind turbine nacelle’; page 1, paragraph 18).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a wind turbine nacelle and a nacelle elevator system comprising an elevator carriage for mounting on a side of a wind turbine tower, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Davis. Davis teaches a wind turbine nacelle (figures 2a – 2f, element 6 being the ‘wind turbine nacelle’; page 1, paragraph 16) and a nacelle elevator system comprising an elevator carriage for mounting on a side of a wind turbine tower (figures 2a – 2f, element 10 being the ‘elevator carriage’; page 2, paragraph 19).
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a wind turbine nacelle, a nacelle elevator system comprising an elevator carriage for mounting on a side of a wind turbine tower, and a wind turbine tower configured for mounting the elevator carriage of the nacelle elevator system on a side of the tower, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Davis. Davis teaches a wind turbine nacelle (figures 2a – 2f, element 6 being the ‘wind turbine nacelle’; page 1, paragraph 16), a nacelle elevator system comprising an elevator carriage for mounting on a side of a wind turbine tower (figures 2a – 2f, element 10 being the ‘elevator carriage’; page 2, paragraph 19), and a wind turbine tower .
Groups I and V lack unity of invention because even though the inventions of these groups require the technical feature of providing a nacelle elevator system comprising a nacelle elevator carriage; attaching the elevator carriage to a nacelle; and supporting the wind turbine nacelle on the carriage on a side of a wind turbine tower, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Davis. Davis teaches providing a nacelle elevator system comprising a nacelle elevator carriage (figures 2a – 2f, element 10 being the ‘elevator carriage’; page 2, paragraph 19); attaching the elevator carriage to a nacelle (figures 2a – 2f, element 6 being the ‘wind turbine nacelle’; pages 1 – 2, paragraphs 18 – 20); and supporting the wind turbine nacelle on the carriage on a side of a wind turbine tower (figures 2a – 2f, elements 15 being the ‘wind turbine tower’; page 2, paragraph 20).
Groups I and VI lack unity of invention because even though the inventions of these groups require the technical feature of providing a nacelle elevator system comprising a nacelle elevator carriage; attaching the elevator carriage to a nacelle; and supporting the wind turbine nacelle on the carriage on a side of a wind turbine tower, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Davis. Davis teaches providing a nacelle elevator system comprising a nacelle elevator carriage (figures 2a – 2f, element 10 being the ‘elevator carriage’; page 2, paragraph 19); attaching the elevator carriage to a nacelle (figures 2a – 2f, element 6 being the ‘wind turbine nacelle’; pages 1 – 2, paragraphs 18 – 20); and .
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system, wherein the nacelle comprises a nacelle casing provided with the receiving formations, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Davis. Davis teaches a wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system (figures 2a – 2f, element 6 being the ‘wind turbine nacelle’ and element 10 being the ‘carriage’; page 1, paragraphs 18 – 19, wherein the ‘flanged connection’ of the nacelle are ‘receiving formations’). Examiner notes that a ‘releasable pivot connection’ with the carriage can be found because Davis teaches the nacelle and carriage pivoting together (figures 2e – 2f, elements 6 and 10; pages 2 – 3, paragraphs 24 – 27). Examiner notes that the limitations of the claims do not require the nacelle and carriage to be pivotable to one another, only that there be a ‘pivot connection’ (figures 2e – 2f, element 20 being the ‘pivot connection’; page 2, paragraphs 24 – 25). The claims also do not require that the ‘receiving formations’ be a ‘pivoting’ receiving formation, only that the ‘receiving formations’ support the nacelle in a ‘pivoting connection.’ Therefore, because Davis teaches the ‘receiving formations’ connecting the nacelle to a ‘pivoting connection,’ it is the position of the Examiner that the ‘receiving formations’ act to ‘support the nacelle in a releasable pivot connection with the carriage.’ Davis further teaches that the nacelle .
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of a wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system, wherein the nacelle comprises a nacelle casing provided with the receiving formations, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Davis. Davis teaches a wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system (figures 2a – 2f, element 6 being the ‘wind turbine nacelle’ and element 10 being the ‘carriage’; page 1, paragraphs 18 – 19, wherein the ‘flanged connection’ of the nacelle are ‘receiving formations’). Examiner notes that a ‘releasable pivot connection’ with the carriage can be found because Davis teaches the nacelle and carriage pivoting together (figures 2e – 2f, elements 6 and 10; pages 2 – 3, paragraphs 24 – 27). Examiner notes that the limitations of the claims do not require the nacelle and carriage to be pivotable to one another, only that there be a ‘pivot connection’ (figures 2e – 2f, element 20 being the ‘pivot connection’; page 2, paragraphs 24 – 25). The claims also do not require that the ‘receiving formations’ be a ‘pivoting’ receiving formation, only that the ‘receiving formations’ support the nacelle in a ‘pivoting connection.’ Therefore, because Davis teaches the ‘receiving formations’ connecting the nacelle to a ‘pivoting connection,’ it is the position of the Examiner that the ‘receiving formations’ act to ‘support the nacelle in a releasable pivot connection with the carriage.’ Davis further teaches that the nacelle .
Groups II and V lack unity of invention because even though the inventions of these groups require the technical feature of a wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system, wherein the nacelle comprises a nacelle casing provided with the receiving formations, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Davis. Davis teaches a wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system (figures 2a – 2f, element 6 being the ‘wind turbine nacelle’ and element 10 being the ‘carriage’; page 1, paragraphs 18 – 19, wherein the ‘flanged connection’ of the nacelle are ‘receiving formations’). Examiner notes that a ‘releasable pivot connection’ with the carriage can be found because Davis teaches the nacelle and carriage pivoting together (figures 2e – 2f, elements 6 and 10; pages 2 – 3, paragraphs 24 – 27). Examiner notes that the limitations of the claims do not require the nacelle and carriage to be pivotable to one another, only that there be a ‘pivot connection’ (figures 2e – 2f, element 20 being the ‘pivot connection’; page 2, paragraphs 24 – 25). The claims also do not require that the ‘receiving formations’ be a ‘pivoting’ receiving formation, only that the ‘receiving formations’ support the nacelle in a ‘pivoting connection.’ Therefore, because Davis teaches the ‘receiving formations’ connecting the nacelle to a ‘pivoting connection,’ it is the position of the Examiner that the ‘receiving formations’ act to ‘support the nacelle in a releasable pivot connection with the carriage.’ Davis further teaches that the nacelle .
Groups II and VI lack unity of invention because even though the inventions of these groups require the technical feature of a wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system, wherein the nacelle comprises a nacelle casing provided with the receiving formations, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Davis. Davis teaches a wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system (figures 2a – 2f, element 6 being the ‘wind turbine nacelle’ and element 10 being the ‘carriage’; page 1, paragraphs 18 – 19, wherein the ‘flanged connection’ of the nacelle are ‘receiving formations’). Examiner notes that a ‘releasable pivot connection’ with the carriage can be found because Davis teaches the nacelle and carriage pivoting together (figures 2e – 2f, elements 6 and 10; pages 2 – 3, paragraphs 24 – 27). Examiner notes that the limitations of the claims do not require the nacelle and carriage to be pivotable to one another, only that there be a ‘pivot connection’ (figures 2e – 2f, element 20 being the ‘pivot connection’; page 2, paragraphs 24 – 25). The claims also do not require that the ‘receiving formations’ be a ‘pivoting’ receiving formation, only that the ‘receiving formations’ support the nacelle in a ‘pivoting connection.’ Therefore, because Davis teaches the ‘receiving formations’ connecting the nacelle to a ‘pivoting connection,’ it is the position of the Examiner that the ‘receiving formations’ act to ‘support the nacelle in a releasable pivot connection with the carriage.’ Davis further teaches that the nacelle .
Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a nacelle-carriage system comprising a wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system, wherein the nacelle comprises a nacelle casing provided with the receiving formations, and a nacelle elevator system comprising an elevator carriage for mounting on a side of a wind turbine tower and for forming a releasable pivot connection with the receiving formations of the nacelle to support the nacelle, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Davis. Davis teaches a nacelle-carriage system comprising a wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system (figures 2a – 2f, element 6 being the ‘wind turbine nacelle’ and element 10 being the ‘carriage’; page 1, paragraphs 18 – 19, wherein the ‘flanged connection’ of the nacelle are ‘receiving formations’). Examiner notes that a ‘releasable pivot connection’ with the carriage can be found because Davis teaches the nacelle and carriage pivoting together (figures 2e – 2f, elements 6 and 10; pages 2 – 3, paragraphs 24 – 27). Examiner notes that the limitations of the claims do not require the nacelle and carriage to be pivotable to one another, only that there be a ‘pivot connection’ (figures 2e – 2f, element 20 being the ‘pivot connection’; page 2, paragraphs 24 – 25). The claims also do not require that the ‘receiving formations’ be a ‘pivoting’ receiving formation, only that the ‘receiving formations’ support the nacelle in a .
Groups III and V lack unity of invention because even though the inventions of these groups require the technical feature of a wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system, wherein the nacelle comprises a nacelle casing provided with the receiving formations, and a nacelle elevator system comprising an elevator carriage for mounting on a side of a wind turbine tower and for forming a releasable pivot connection with the receiving formations of the nacelle to support the nacelle, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Davis. Davis teaches a wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system (figures 2a – 2f, element 6 being the ‘wind turbine nacelle’ and element 10 being the ‘carriage’; page 1, paragraphs 18 – 19, wherein the ‘flanged connection’ of the nacelle are ‘receiving formations’). Examiner notes that a ‘releasable pivot connection’ with the carriage can be found because Davis .
Groups III and VI lack unity of invention because even though the inventions of these groups require the technical feature of a wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system, wherein the nacelle comprises a nacelle casing provided with the receiving formations, and a nacelle elevator system comprising an elevator carriage for mounting on a side of a wind turbine tower and for forming a releasable pivot connection with the receiving formations of the nacelle to support the nacelle, this technical feature is not a special technical feature as it does not make a Davis. Davis teaches a wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system (figures 2a – 2f, element 6 being the ‘wind turbine nacelle’ and element 10 being the ‘carriage’; page 1, paragraphs 18 – 19, wherein the ‘flanged connection’ of the nacelle are ‘receiving formations’). Examiner notes that a ‘releasable pivot connection’ with the carriage can be found because Davis teaches the nacelle and carriage pivoting together (figures 2e – 2f, elements 6 and 10; pages 2 – 3, paragraphs 24 – 27). Examiner notes that the limitations of the claims do not require the nacelle and carriage to be pivotable to one another, only that there be a ‘pivot connection’ (figures 2e – 2f, element 20 being the ‘pivot connection’; page 2, paragraphs 24 – 25). The claims also do not require that the ‘receiving formations’ be a ‘pivoting’ receiving formation, only that the ‘receiving formations’ support the nacelle in a ‘pivoting connection.’ Therefore, because Davis teaches the ‘receiving formations’ connecting the nacelle to a ‘pivoting connection,’ it is the position of the Examiner that the ‘receiving formations’ act to ‘support the nacelle in a releasable pivot connection with the carriage.’ Davis further teaches that the nacelle comprises a nacelle casing provided with the receiving formations (figures 2a – 2f, element 6; page 2, paragraph 19); and a nacelle elevator system comprising an elevator carriage for mounting on a side of a wind turbine tower and for forming a releasable pivot connection with the receiving formations of the nacelle to support the nacelle (figures 2a – 2f, element 10; pages 1 – 2, paragraphs 18 – 20).
Groups IV and V lack unity of invention because even though the inventions of these groups require the technical feature of a wind turbine system comprising a nacelle-carriage system comprising wind turbine nacelle provided with , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Davis. Davis teaches a wind turbine system comprising a wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system (figures 2a – 2f, element 6 being the ‘wind turbine nacelle’ and element 10 being the ‘carriage’; page 1, paragraphs 18 – 19, wherein the ‘flanged connection’ of the nacelle are ‘receiving formations’). Examiner notes that a ‘releasable pivot connection’ with the carriage can be found because Davis teaches the nacelle and carriage pivoting together (figures 2e – 2f, elements 6 and 10; pages 2 – 3, paragraphs 24 – 27). Examiner notes that the limitations of the claims do not require the nacelle and carriage to be pivotable to one another, only that there be a ‘pivot connection’ (figures 2e – 2f, element 20 being the ‘pivot connection’; page 2, paragraphs 24 – 25). The claims also do not require that the ‘receiving formations’ be a ‘pivoting’ receiving formation, only that the ‘receiving formations’ support the nacelle in a ‘pivoting connection.’ Therefore, because Davis teaches the ‘receiving formations’ connecting the nacelle to a ‘pivoting connection,’ it is the position of the Examiner that the ‘receiving formations’ act to ‘support the nacelle in a releasable pivot connection with the carriage.’ Davis further teaches that the nacelle comprises a nacelle casing provided with the receiving formations (figures 2a – 2f, element 6; page 2, paragraph .
Groups IV and VI lack unity of invention because even though the inventions of these groups require the technical feature of a wind turbine system comprising a nacelle-carriage system comprising wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system, wherein the nacelle comprises a nacelle casing provided with the receiving formations, and a nacelle elevator system comprising an elevator carriage for mounting on a side of a wind turbine tower and for forming a releasable pivot connection with the receiving formations of the nacelle to support the nacelle; and a wind turbine tower configured for mounting the elevator carriage of the nacelle elevator system on to a side of the tower, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Davis. Davis teaches a wind turbine system comprising a wind turbine nacelle provided with receiving formations for supporting the nacelle in a releasable pivot connection with a carriage of a nacelle elevator system (figures 2a – 2f, element 6 being the ‘wind turbine nacelle’ and element 10 being the ‘carriage’; page 1, paragraphs 18 – 19, wherein the ‘flanged connection’ of the nacelle are ‘receiving formations’). Examiner notes that a ‘releasable pivot connection’ with the carriage can be found because Davis teaches the nacelle and carriage pivoting together (figures 2e – 2f, elements 6 and 10; pages 2 – 3, paragraphs 24 – 27). Examiner notes that the limitations of the claims do not require the nacelle and carriage to be pivotable to one another, only that there be a ‘pivot connection’ (figures 2e – 2f, element 20 being the ‘pivot connection’; page 2, paragraphs 24 – 25). The claims also do not require that the ‘receiving formations’ be a ‘pivoting’ receiving formation, only that the ‘receiving formations’ support the nacelle in a ‘pivoting connection.’ Therefore, because Davis teaches the ‘receiving formations’ connecting the nacelle to a ‘pivoting connection,’ it is the position of the Examiner that the ‘receiving formations’ act to ‘support the nacelle in a releasable pivot connection with the carriage.’ Davis further teaches that the nacelle comprises a nacelle casing provided with the receiving formations (figures 2a – 2f, element 6; page 2, paragraph 19); a nacelle elevator system comprising an elevator carriage for mounting on a side of a wind turbine tower and for forming a releasable pivot connection with the receiving formations of the nacelle to support the nacelle (figures 2a – 2f, element 10; pages 1 – 2, paragraphs 18 – 20); and a wind turbine tower configured for mounting the elevator carriage of the nacelle elevator system on to a side of the tower (figures 2a – 2f, element 15 being the ‘wind turbine tower’; pages 1 – 2, paragraphs 18 – 20).
Groups V and VI lack unity of invention because even though the inventions of these groups require the technical feature of supporting a wind turbine nacelle on a carriage of a nacelle elevator system that is mounted on the side of a wind turbine tower by a releasable pivot connection between the carriage and receiving formations of the nacelle; wherein the nacelle comprises a nacelle casing provided with the receiving formations, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Davis. Davis teaches supporting a wind turbine nacelle on a carriage of a nacelle elevator system that is mounted on the side of a wind turbine tower by a releasable pivot connection between the carriage and receiving formations of the nacelle; wherein the nacelle comprises a nacelle casing provided with the receiving formations (figures 2a – 2f, element 6 being the ‘wind turbine nacelle’ and element 10 being the ‘carriage’; page 1, paragraphs 18 – 19, wherein the ‘flanged connection’ of the nacelle are ‘receiving formations’). Examiner notes that a ‘releasable pivot connection’ with the carriage can be found because Davis teaches the nacelle and carriage pivoting together (figures 2e – 2f, elements 6 and 10; pages 2 – 3, paragraphs 24 – 27). Examiner notes that the limitations of the claims do not require the nacelle and carriage to be pivotable to one another, only that there be a ‘pivot connection’ (figures 2e – 2f, element 20 being the ‘pivot connection’; page 2, paragraphs 24 – 25). The claims also do not require that the ‘receiving formations’ be a ‘pivoting’ receiving formation, only that the ‘receiving formations’ support the nacelle in a ‘pivoting connection.’ Therefore, because Davis teaches the ‘receiving formations’ connecting the nacelle to a ‘pivoting connection,’ it is the position of the Examiner that the ‘receiving formations’ act to ‘support the nacelle in a releasable pivot connection with the carriage.’
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726